DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Claim Status
Claims 9-13 and 17 are pending.
Claim 9 is currently amended.
Claims 1-8 and 14-16 were cancelled.
Claims 9-13 and 17 have been examined.

Priority
This application is a DIV of 14/920,392 filed on 10/22/2015 (PAT 10335452)
14/920,392 has PRO 62/151,384 filed on 04/22/2015
14/920,392 has PRO 62/068,357 filed on 10/24/2014

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
The specification disclosed the term “a non-ischemic adverse event” [0098], but the specification fails to provide a sufficient/representative number of medical symptoms associated with non-ischemic adverse events during terlipressin treatment of a patient having hepatorenal 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is unclear with respect to the phrase “a reduction in serum creatinine of at least 25% from baseline” because claim 17 defines a variable of “reduction in serum creatinine of at least 25% from baseline” is based on the other variable of serum creatinine baseline as serum creatinine baseline of each individual HRS-1 patient may not be the same, rendering the metes and bounds indefinite. MPEP 2173.05 (b)(II) states “A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207”. 

Withdrawn Rejection
All rejections of record are withdrawn because the new limitations of “interrupting terlipressin treatment and restarting the treatment after the non-ischemic adverse event is resolved” in claim 9 overcome the rejections of record.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 9-10 and 17 are rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. (HEPATOLOGY 2007;46: 1872-1882, previously cited 4/23/2020) in view of Boyer et al. .
Claim 9 is drawn to a method for treating a patient having HRS-1 with terlipressin as follows:

    PNG
    media_image1.png
    767
    732
    media_image1.png
    Greyscale

Thabut et al. teach treatment of hepatorenal syndrome (HRS) with terlipressin and albumin (p1874, para 1, Management of Renal Failure). Thabut et al. teach HRS refers to type 1 

    PNG
    media_image2.png
    159
    882
    media_image2.png
    Greyscale

Thabut et al. further teach the systemic inflammatory response syndrome (SIRS) criteria comprising (1) core temperature ≥ 38°C (100.4°F) or ≤ 36°C (96.8°F), (2) a heart rate > 90 beats/minute, (3) a respiratory rate ≥ 20 breaths/minute or partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg or the use of mechanical ventilation for an acute respiratory process; or (4) a white blood cell count of ≥12,000/mm3 or ≤ 4000/mm3 (pl873, col 1, Systemic Inflammation, last para bridging to col 2, para 1), reading on a method of treating HRS-1 patient having SIRS symptom without infection (no overt sepsis, septic shock, or uncontrolled infection) with a dose of terlipressin.
Thabut et al. do not explicitly teach measurement of a baseline serum creatinine level prior to terlipressin treatment.

    PNG
    media_image3.png
    402
    737
    media_image3.png
    Greyscale
Similarly, Boyer et al. teach administration of terlipressin plus albumin is effective to treat HRS-1 (p315, col 1, Background & Aims; p3l8, Fig 1). Boyer et al. teach serum creatinine is measured just before terlipressin treatment of day 1 as follows (p319, Fig 
Thabut et al. in view of Boyer et al. do not explicitly teach interrupting the treatment if a non-ischemic adverse event is detected or restarting the treatment at the same dose or a lower dose of terlipressin after the non-ischemic adverse event is resolved.

    PNG
    media_image4.png
    360
    791
    media_image4.png
    Greyscale
GLYPRESSIN (synonym of terlipressin) leaflet teaches Terlipressin can cause various non-ischemic adverse toxic events comprising nervous system disorder of headache, gastrointestinal disorder of diarrhea, nausea, and vomiting (p3-4, Undesired effects Table). Similarly, Peterson et al. teach common adverse events of drug toxicity comprising diarrhea, nausea, vomiting, headache and fatigue [0285]. Peterson et al. teach adverse events of a drug toxicity can be managed by holding/interrupting treatment until the detected adverse events is resolved (severity reduced to acceptable level) and continue/restart the treatment at a reduced dosage shown above [0332]. Because Peterson et al. suggest adverse toxic events can be resolved by (i) holding (reading on interrupting) therapy 
With respect to claim 17, Boyer et al. show the dose of terlipressin is effective to produce a reduction in serum creatinine of at least 25% from baseline shown above (p319, Fig 2).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Thabut’s method and composition of treating HRS-1 patients with Boyer’s baseline serum creatinine because Boyer et al. teach the use of baseline serum creatinine to monitor serum creatinine change of HRS-1 patients in response to terlipressin treatment (p319, Fig 2). The combination would have reasonable expectation of success because both references teach administration of terlipressin to treat HRS-1 patients.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Thabut et al. in view of Boyer et al.) with GLYPRESSIN leaflet and Peterson et al. because (i) GLYPRESSIN leaflet teaches non-ischemic drug toxicity of adverse events as a result of terlipressin treatment (p3-4, Undesired effects Table) and (ii) Peterson et al. teach an approach to manage adverse event of drug toxicity comprising (i) withholding (reading on interrupting) therapy until symptoms of toxicity resolved and (ii) restarting a lower dose of drug treatment [0332]. The combination would have 
Applicant’s Arguments
Claims 9 and 10 are not rendered obvious by Thabut and Boyer for the reasons as follows.
(i) The examiner fails to appreciate Thabut’s multiple variable analysis result and Rodriguez is a clinical study and is not "a standard treatment" (Remarks, p5, last para bridging to p6, para 1).
(ii) The examiner fails to give proper weight to 1.132 declaration submitted by Dr. Jamil dated 2/12/2021 (Remarks, p5, last para bridging to p6, para 1). 
(iii) Thabut teaching away this invention (Remarks, p5, last para bridging to p6, para 1).
(iv) Thabut does not disclose or suggest identifying and treating a specific subset of HRS patients. Based on the teachings of Thabut, one of ordinary skill in the art would have excluded all SIRS positive patients from treatment, regardless of infection status. (Remarks, p6, last para bridging to p7, para 1-3).
(v) Thabut fails to disclose or suggest monitoring serum creatinine levels during treatment and observing decreases in serum creatinine levels (Remarks, p7, last para bridging to p8, para 1).
(vi) Boyer does not disclose or suggest identifying and treating HRS patients as specified in
the method of claim 9 (Remarks, p8, para 2).
(vii) The method of treatment is unexpected because the presence of two or more of the SIRS criteria indicates that the patient is more likely to have a positive response to terlipressin treatment (Remarks, p8, last para bridging to p9 para 1).
(viii) The person of ordinary skill in the art would not be prompted to monitor serum creatinine levels during terlipressin treatment because both Thabut and Boyer teach that said levels are not 
(ix) The amendment overcomes the rejection of Thabut in view of Boyer (Remarks, p9, para 3-4).
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because (a) Thabut’s multiple variable analysis does not change the fact that Thabut et al. teach treatment of HRS-1 (with or without SIRS) with terlipressin (p1874, col 1, Management of Renal Failure; p1877, Table 3) and administration of albumin in addition to terlipressin reverses renal impairments (p1880, para 3) and (b) the reference of Rodriguez as argued by applicant is not a reference used for the current rejection.
Applicant’s argument (ii) is not persuasive because the examiner concluded that applicant’s affidavit merely recognized latent properties of terlipressin taught by Thabut’s method and composition after evaluation of the affidavit. See response to argument in the office action dated 6/7/2021.
Applicant’s argument (iii) is not persuasive because a lower or higher survival rate of a treatment is not sufficient to support the argument of “teaching away” as applicant fails to provide data to show Thabut’s terlipressin cannot be used to treat HRS-1 patient with SIRS symptoms without overt sepsis, septic shock, or uncontrolled infection as argued by applicant.
Applicant’s argument (iv) is not persuasive because Thabut et al. show the treated HRS patients having systemic inflammatory response syndrome (SIRS) with or without infection (p1877, Table 3) including the subset HRS-1 patients as argued by applicant. Furthermore, applicant’s assertion “one of ordinary skill in the art would have excluded all SIRS positive 
Applicant’s argument (v) is not persuasive because applicant argues a single reference Thabut et al alone; whereas, the rejection is based on Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. In particular, Boyer et al. teach monitoring serum creatinine levels during treatment and observing decreases in serum creatinine levels (p319, Fig 2). 
Applicant’s argument (vi) is not persuasive because applicant argues a single reference Boyer et al alone; whereas, the rejection is based on Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. In particular, Thabut et al. teach the use of terlipressin to treat HRS-1 patients having systemic inflammatory response syndrome (SIRS) with or without infection (p1877, Table 3) including the subset HRS-1 patients as argued by applicant.
In response to applicant's argument (vii) that two or more of the SIRS criteria indicates that the patient is more likely to have a positive response to terlipressin treatment, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, MPEP 2144(IV) states “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)”. 

    PNG
    media_image3.png
    402
    737
    media_image3.png
    Greyscale
Applicant's argument (viii) is not persuasive because applicant’s assertion is false as evidenced by Boyer et al. showing treatment of the patient with terlipressin and measurement of the patient's serum creatinine level before treatment, and observing the serum creatinine level in the blood of the patient decreased upon treatment with terlipressin shown above (p319, Fig 2). 
Applicant's argument (ix) are not persuasive because the arguments are not applied to the new ground of rejection described above.
For at least the reasons above, the arguments are not persuasive.

2.	Claim 11 is rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. as applied to claims 9-10, 17 and further in view of St George’s Healthcare (p1-44, 2009). 
Claim 11 is drawn to the patient is treated with terlipressin as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days.
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. teach an HPR-1 patient treated with terlipressin by slow intravenous administration every 6 hours (Boyer et al. p316, col 1, patients and study design-para 2).
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. do not explicitly administration of terlipressin via slow IV bolus injection over 2 minutes.
[AltContent: textbox ([img-media_image5.png]
[img-media_image6.png])]St George Healthcare teaches administration of terlipressin via IV bolus over 3-5 minutes shown as follows (p40), reading on the limitation of claim 11.




One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al.) with St George’s Healthcare administration of terlipressin because (a) Boyer et al. teach an HPR-1 patient treated with terlipressin by slow intravenous (IV) administration every 6 hours (p316, col 1, patients and study design-para 2) and (b) St George Healthcare teaches administration of terlipressin via IV bolus over 3-5 minutes (p40). The combination would have reasonable expectation of success because the references teach slow IV administration of terlipressin.
Applicant’s Arguments
Claim 11 is not rendered obvious by Thabut, Boyer, Rodriquez, and GLYPRESSIN leaflet (Remarks, p10, para 1-3).
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive because the argument is not applied to the new ground of rejection.

3.	Claims 12-13 are rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. as applied to claims 9-11, 14, and further in view of Grogono (http://wwwusers. med.cornell.edu/-spon/picu/calc/basecalc.htm. 2001, previously cited 4/23/2020).

Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. teach a method of treating a HRS-1 patient with partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg (Thabut et al. p1873, col 2, para 1) as applied to claims 9-11 and 14 above.
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. do not explicitly teach criterion (iii) is a HCO3 level < 23 mmol/L.
Grogono teaches that the blood bicarbonate is correlated with blood pH and pCO2 in blood. (PaCO2) of ≤ 32 mm Hg (Thabut et al. p1873, col 2, para 1) is correlated to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4, reading on claims 12-13. See calculation as follows.

    PNG
    media_image7.png
    592
    731
    media_image7.png
    Greyscale

One of ordinary skill in the art before the effective filing date of the claimed invention would have been found it obvious to combine the teachings (Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al.) with Grogono's teaching of blood bicarbonate because Grogono teaches (PaCO2) of ≤ 32 mm Hg can be converted to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4 (see calculation above). The combination 2) of ≤ 32 mm Hg is equivalent to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. See response to arguments above.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
15-February-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615